Citation Nr: 0803470	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  99-23 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for hypertension.

2.  Entitlement to service connection for joint pain of the 
right shoulder.

3.  Entitlement to service connection for joint pain of the 
heels and ankles.

4.  Entitlement to service connection for joint pain of the 
bilateral hands.

5.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a neck disability.

6.  Entitlement to service connection for ankylosing 
spondylitis and fibromyalgia (claimed as neck pain with 
arthritis and right elbow pain with arthritis).

7.  Entitlement to service connection for depression.

8.  Whether new and material evidence has been submitted to 
reopen a service connection claim for headaches.

9.  Entitlement to service connection for headaches (also 
claimed as migraine headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1991 to 
July 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In 
September 1998, the RO granted service connection for 
hypertension assigning a 0 percent rating effective January 
14, 1997, and denied service connection for multiple joint 
pains to include the right shoulder, bilateral heels and 
ankles, and bilateral hands.  The RO confirmed this denial in 
January 2003.  In October 2005, the RO denied service 
connection for depression and headaches. In March 2006, the 
RO denied service connection for ankylosing spondylitis and 
fibromyalgia (claimed as neck pain with arthritis and right 
elbow pain with arthritis).  

The RO did not address the new and material issues with 
respect to the claims for service connection for headaches 
and a neck disability, but, in effect, reopened the claims 
and denied them on the merits.  Irrespective of the RO's 
actions, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection for headaches and a neck disability.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board remanded the issues of service connection for 
multiple joint pains to include the right shoulder, heels, 
and hands and an initial compensable rating for hypertension 
in October 2003.  

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.  

At the time of the hearing, the veteran withdrew additional 
increased rating claims for a lumbar spine disability and the 
bilateral knees.  For this reason, the Board no longer has 
jurisdiction over the claims and the appeal for those issues 
is dismissed. 38 U.S.C.A. § 7105 (West 2002 & West Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

The issues of service connection for depression and 
headaches, and an initial compensable rating for hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for headaches and muscle spasms of the neck in 
July 1994.  The veteran did not appeal the denials and they 
are now final.

2.  Evidence received since the final July 1994 RO decision 
is not cumulative and raises a reasonable possibility of 
substantiating the service connection claims for headaches 
and complaints of neck pain.

3.  Resolving all doubt, the record shows current diagnoses 
of disabilities in the right elbow, heels, and neck, and 
further diagnoses of fibromyalgia and seronegative 
spondyloarthropathy, which could account for the more diffuse 
complaints in the hands, ankles, and right shoulder; in-
service findings of chronic foot pain and an in-service motor 
vehicle accident; complaints of chronic joint pain since 
service; and three medical opinions relating the veteran's 
complaints in the neck, right shoulder, right elbow, heels, 
ankles, and hands to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
July 1994 RO decision and the claim of entitlement to service 
connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has been received since the 
July 1994 RO decision and the claim of entitlement to service 
connection for a neck disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007).

3.  Joint pain in the neck and right elbow was incurred in 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  Joint pain in the right shoulder was incurred in service. 
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

5.  Joint pain in the heels and ankles was incurred in 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  Joint pain in the ankles was incurred in service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

7.  Joint pain in the hands was incurred in service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The veteran's claims to reopen service connection for 
headaches and neck pain based on new and material evidence 
have been considered with respect to VA's duty to notify and 
assist, including Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The service connection claims for multiple joint pains to 
include the neck, hands, ankles, heels, right shoulder, and 
right elbow also have been considered on the merits.  Given 
the favorable outcome noted below, no conceivable prejudice 
to the veteran could result from this adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

New and material evidence

The RO originally denied service connection for headaches and 
muscle spasms of the neck in July 1994, on the basis that 
there was no evidence linking these conditions to service.  
The veteran did not file a notice of disagreement.  
Therefore, the July 1994 decision became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2007).

The veteran filed claims to reopen service connection for 
neck pain in November 2004 and for headaches in July 2005.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered since the July 1994 rating decision 
includes medical records showing a current disability in the 
cervical spine and current findings of headaches.  

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The evidence also 
is material, as one of the unestablished facts necessary to 
substantiate the veteran's claims is evidence of a present 
disability.  Since the medical records are relevant to this 
matter and raise a reasonable possibility of substantiating 
the service connection claims, the information submitted 
since the last final RO decision constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a); and 
reopening of the service connection claims for neck pain and 
headaches is warranted. 38 U.S.C.A. § 5108.

Service connection

The veteran seeks service connection for multiple joint 
pains, to include the neck, right shoulder, heels/ankles, 
right elbow, and bilateral hands.  He relates this pain to 
marching and running in service and an in-service motorcycle 
accident.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows multiple complaints in the neck, right 
shoulder, heels, ankles, elbow, and hands since 1997, with 
pathological findings only in the neck, heels, and elbow.  A 
March 1999 VA medical record shows an assessment of Achilles 
tendonitis secondary to rear foot valgus.  A full 
seronegative arthritis and bone density workup was 
recommended, as the veteran was found to be too young to be 
complaining about arthritis pain.  A May 1999 VA medical 
record shows complaints of right shoulder pain.  X-ray 
examination of the shoulder was normal.  A rheumatology 
profile in May 2000 was negative.  An August 2000 VA medical 
record shows an assessment of right elbow bursitis.  In 
October 2000, a VA medical record notes that the veteran was 
seen by a rheumatologist who thought he might have 
fibromyalgia.  A July 2001 VA orthopedic consult shows an 
impression of medial epicondylitis of the right elbow.

A June 2003 VA x-ray examination report shows minimal 
lordosis of the cervical spine, which the examiner found 
might suggest some spasm.  A January 2004 private x-ray 
examination report shows that degenerative changes were noted 
in the cervical spine.  An April 2004 private magnetic 
resonance imaging report shows an impression of minimal 
posterior bulges at C3-4, C6-7.  X-ray examination of the 
hands, shoulder, elbow, and feet were normal in June 2004 and 
February 2005; but a January 2006 private medical record 
shows diagnoses of ankylosing spondylosis and fibromyalgia.  
An August 2004 private medical record notes a possible 
diagnosis of seronegative spondyloarthropathy.  Letters from 
private physicians in January 2007 also show a diagnosis of 
seronegative spondyloarthropathy.

There is no evidence of direct incurrence in service; 
however, the service medical records show complaints of 
bilateral foot pain from January 1992 to April 1993.  In 
April 1993, the veteran reported that a podiatrist told him 
that it was pain he would just have to live with.  The 
veteran was involved in a motor vehicle accident in service 
in June 1993; but only treatment for the knees was noted.  

After service, a May 2000 VA examination report shows the 
examiner was unable to determine the etiology of the multiple 
joint pains.  A January 2005 VA examination report notes that 
although the veteran had been treated as having seronegative 
spondyloarthropathy, there currently was little evidence of 
this diagnosis.  He had no physical signs suggestive of 
inflammatory arthropathy present.  The examiner found that 
upon review of the claims file and the veteran's history of 
complaints of joint pains since he was in active service, it 
was the examiner's opinion that it was at least as likely as 
not that these complaints were due to service.  The rationale 
provided was that x-ray evidence in the past was all normal.  
A February 2005 addendum to this report shows the examiner 
specifically found the bilateral foot pain, bilateral hand 
pain, right shoulder, and elbow pain were at least as likely 
caused by or a result of service from constant running and 
physical training.

A January 2007 letter from a private physician notes that the 
veteran had been his patient since 1998 at which time he had 
a diagnosis of seronegative spondyloarthropathy, which was 
related to a motor vehicle accident suffered in the military.  
The physician found that his complaints in the heels, neck, 
right shoulder, right elbow, and hands all stemmed from this 
accident.

A later January 2007 letter from a private physician notes 
that the veteran had been his patient since May 1997 and had 
a history of a motor vehicle accident in the military.  The 
physician noted that the veteran developed a more diffuse 
arthritis and carried a diagnosis of seronegative 
spondyloarthropathy and that many arthritides were caused by 
some type of precipitating evidence such as a traumatic 
accident.  The physician further found that, since the 
veteran developed more extensive arthritis problems, there 
could be a relationship from this previous trauma.

Although the cause is unclear, the record shows complaints of 
chronic joint pain since service, with documented evidence of 
in-service chronic foot complaints and a motor vehicle 
accident in service in 1993, as well as complaints of 
multiple joint pains since three years after service in 1997.  
The veteran is competent to testify as to that which he can 
experience, and there is no reason shown to doubt his 
credibility.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Three medical opinions also relate the veteran's 
complaints in the neck, right shoulder, right elbow, heels, 
ankles, and hands to service, either because of his motor 
vehicle accident or generally due to physical hardship of the 
military.  There is some uncertainty as to the appropriate 
diagnoses for the joint pain, whether fibromyalgia, 
ankylosing spondylosis, or seronegative spondyloarthropathy. 

In any event, the medical evidence indicates that, whatever 
the cause and whatever the diagnoses, the veteran's maladies 
are related to his service.  For this reason, all doubt is 
resolved in the veteran's favor, and service connection for 
multiple joint pains to include in the neck, right shoulder, 
heels/ankles, right elbow, and bilateral hands is warranted.  
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for joint pain of the right 
shoulder is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to service connection for joint pain of the heels 
and ankles is granted, subject to the rules and payment of 
monetary benefits.

Entitlement to service connection for joint pain of the 
bilateral hands is granted, subject to the rules and payment 
of monetary benefits.

New and material evidence has been submitted to reopen a 
service connection claim for a neck disability, and the claim 
is reopened.

Entitlement to service connection for joint pain in the neck 
and right elbow are granted, subject to the rules and payment 
of monetary benefits.


REMAND

The veteran seeks service connection for headaches.  The 
service medical records show the veteran was seen in the 
emergency room in March 1992 with complaints of a headache on 
the top of the head and some dizziness with flashes and 
burning in the eyes.  The assessment was questionable 
vascular, cluster headache.  A March 1993 service medical 
record also shows complaints of a headache.  Post-service 
records show a September 1999 finding of headaches.  The 
veteran complained that the headache was located on the top 
of the head and on the right side of the neck and that 
touching the head made the pain worse.  The veteran's 
testimony in the Board hearing further supports current 
complaints of headaches.  As the record shows in-service 
complaints of headaches and post-service findings of 
headaches, a medical opinion is necessary to determine 
whether these are related.  The record does not show that the 
veteran has ever been afforded a VA examination for such 
purposes.

The veteran seeks service connection for depression.  The 
service medical records show an impression of situational 
anxiety in February 1992.  The veteran testified that he felt 
like he was picked on in service by his battalion.  He 
recalled one instance where he was really struggling on a 5-
mile hike and everyone was laughing and mocking him, and he 
later found out someone had put a 25 pound weight in his back 
pack.  He felt that this really depressed him but indicated 
that he did not get any help and buried things down until 
they have come up recently.  Post-service VA medical records 
dated from 2005 to 2006 show diagnoses of major depressive 
disorder and mood disorder.  A January 2007 private physician 
mentioned that the veteran's depression was at least 
partially related to his physical disabilities.  As the 
record shows in-service findings of anxiety and current 
diagnoses of depression, a medical opinion is necessary to 
determine whether these are related, or whether his 
depression is secondarily related to his service-connected 
physical disabilities.  

The veteran complains that his hypertension disability is 
worse than represented by the medical evidence.  
Specifically, he relates that if he was not on medication, 
his blood pressure readings would be much higher.  The record 
shows the veteran has not been evaluated by a VA physician 
since he was granted service connection for hypertension in 
September 1998.  When it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Therefore, another examination should be 
scheduled to determine whether the present level of the 
veteran's hypertension has increased since service connection 
was originally granted in 1998.  38 C.F.R. § 3.159(c).  As 
the veteran filed his original claim in 1997, he is entitled 
to consideration under the hypertension regulations in effect 
prior to January 12, 1998 and the ones in effect since that 
date.  The examiner should first determine whether or not the 
veteran should stop taking his hypertension medication prior 
to the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VA duty to 
assist letter addressing his claims on 
appeal that is compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and that also includes the 
evidence necessary to substantiate a 
service connection claim for depression to 
include as secondary to his service-
connected physical disabilities.

2.  Schedule the veteran for a VA 
examination to obtain an opinion as to 
whether the veteran's current complaints 
of headaches are at least as likely as not 
related to his service.
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Schedule the veteran for a VA mental 
health examination to obtain opinions on 
the following:

(a)  Whether any present mental health 
diagnosed disability is at least as likely 
as not related to his service; or 

(b)  Whether any present mental health 
diagnosed disability is secondarily 
related to any of the veteran's service-
connected physical disabilities, to 
include whether the diagnosis has been 
aggravated by the service-connected 
disabilities.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Schedule the veteran for a VA 
cardiology examination to determine the 
present severity of his hypertension 
disease.  The examiner should determine 
the following:

(a)  Whether the diastolic pressure is 
predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; or

(b)  Whether the veteran has a history of 
diastolic blood pressure of predominantly 
100 or more and requires continuous 
medication for control.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

5.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


